EXHIBIT 10 (dd)
SECOND AMENDMENT
Dated as of December 7, 2009
to
TRANSFER AND ADMINISTRATION AGREEMENT
Dated as of December 8, 2008
     This SECOND AMENDMENT (this “Amendment”), dated as of December 7, 2009, is
entered into among GREIF PACKAGING LLC, a Delaware limited liability company
(“Greif”), GREIF RECEIVABLES FUNDING LLC, a Delaware limited liability company
(the “SPV”), the Investors, Managing Agents and Administrators party hereto, and
BANK OF AMERICA, N.A., as Agent (the “Agent”).
RECITALS
     WHEREAS, the parties hereto have entered into that certain Transfer and
Administration Agreement dated as of December 8, 2008 (the “Transfer and
Administration Agreement”);
     WHEREAS, the parties hereto desire to amend the Transfer and Administration
Agreement as provided herein;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Transfer and Administration Agreement, the parties
hereto agree as follows:
     SECTION 1. Definitions. All capitalized terms not otherwise defined herein
are used as defined in the Transfer and Administration Agreement.
     SECTION 2. Amendments to Transfer and Administration Agreement. The
Transfer and Administration Agreement is hereby amended as follows:
     2.1. The definition of “Commitment Termination Date” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:
     “Commitment Termination Date” means December 6, 2010, or such later date to
which the Commitment Termination Date may be extended by the SPV, the Agent and
the Committed Investors (each in their sole discretion).
     2.2. The definition of “Concentration Limits” in Section 1.1 of the
Transfer and Administration Agreement is hereby amended to change “Below A/A3 or
unrated” with respect to the 3.00% concentration limit to “Below A-/A3 or
unrated”.
     2.3. Section 7.5(a) and 7.5(b) of the Transfer and Administration Agreement
are hereby amended to change “thirty (30) days” with respect to cure periods to
“fifteen (15) days”.
     2.4. Section 9.6(a) of the Transfer and Administration Agreement is hereby
amended to add any documented out-of-pocket expenses with respect to rating
agencies to the definition of Transactions Costs.
     SECTION 3. Conditions Precedent. Section 2 hereof shall become effective on
the date first written above upon receipt by the Agent (and each Managing Agent,
upon its request) of: (a) a counterpart (or counterparts) of this Amendment,
duly executed by each of the parties hereto, or other evidence satisfactory to
the Agent of the execution and delivery of this Amendment by such parties, (b) a
counterpart (or counterparts) of the Fee Letter, duly executed by each of the
parties thereto, together with payment of the “renewal fee” as referred to
therein, (c) payment of the reasonable legal fees of Mayer Brown LLP, counsel to
the Agent, in connection herewith, and (d) a counterpart (or

 



--------------------------------------------------------------------------------



 



counterparts) of the Omnibus Amendment to Liquidity Asset Purchase Agreement and
SSCEA Supplement, duly executed by the Agent and YC SUSI Trust.
     SECTION 4. Miscellaneous.
     4.1. Representations and Warranties. The SPV hereby represents and warrants
that (i) this Amendment constitutes a legal, valid and binding obligation of the
SPV, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or Potential Termination
Event shall exist.
     4.2. References to Transfer and Administration Agreement. Upon the
effectiveness of this Amendment, each reference in the Transfer and
Administration Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Transfer and
Administration Agreement as amended hereby, and each reference to the Transfer
and Administration Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Transfer and Administration
Agreement shall mean and be a reference to the Transfer and Administration
Agreement as amended hereby.
     4.3. Effect on Transfer and Administration Agreement. Except as
specifically amended above, the Transfer and Administration Agreement and all
other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.
     4.4. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any Agent or any
Investor under the Transfer and Administration Agreement or any other document,
instrument or agreement executed in connection therewith, nor constitute a
waiver of any provision contained therein, except as specifically set forth
herein.
     4.5. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
     4.6. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.7. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     4.8. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              GREIF RECEIVABLES FUNDING LLC,     as SPV
 
       
 
  By:   /s/ Gary R. Martz
 
       
 
      Name: Gary R. Martz
 
      Title: Senior Vice President, General Counsel
 
            GREIF PACKAGING LLC,     individually, as an Originator and as the
Servicer
 
       
 
  By:   /s/ John K. Dieker
 
       
 
      Name: John K. Dieker
 
      Title: Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



              YC SUSI TRUST,     as a Conduit Investor and an Uncommitted
Investor
 
       
 
  By:   Bank of America, National Association,
 
      as Administrative Trustee
 
       
 
  By:   /s/ Steven Maysonet
 
       
 
      Name: Steven Maysonet
 
      Title: Vice President
 
            BANK OF AMERICA,     NATIONAL ASSOCIATION,     as Agent and as
Managing Agent, Administrator and Committed Investor for the Bank of America
Investor Group
 
       
 
  By:   /s/ Steven Maysonet
 
       
 
      Name: Steven Maysonet
 
      Title: Vice President

 